UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. CHINA ALUMINUM FOIL, INC. (Exact name of registrant as specified in Charter) Nevada 000-53890 27-1805188 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 195 Route 9 South Suite 204 Manalapan, New Jersey 07726 (Address of Principal Executive Offices) (732)409-1212 (Issuer Telephone number) AJ ACQUISITION CORP V, INC. (Former Name or Former Address if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of January 13, 2011: 10,100,000 shares of common stock. APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 10,100,000 common shares issued and outstanding as of February 14, 2010 CHINA ALUMINUM FOIL, INC. FORM 10-Q December 31, 2010 INDEX PART I FINANCIAL STATEMENTS Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis and Results of Operations 8 Item 3 Quantitative and Qualitative Disclosures About Market Risk 12 Item 4T Controls and Procedures 12 PART II OTHER INFORMATION Item 1 Legal Proceedings 13 Item 1A Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. (Removed & Reserved) 13 Item 5. Other Information 13 Item 6. Exhibits 14 SIGNATURE PART I – FINANCIAL STATEMENTS Item 1.Financial Statements Our unaudited interim financial statements for the six month six month period ended December 31, 2010 form part of this quarterly report. They are stated in United States Dollars ($US) and are prepared in accordance with United States generally accepted accounting principles. 1 China Aluminum Foil Inc. Consolidated Balance Sheets (Stated in US dollars) December 31, 2010 June 30, 2010 (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Advances for inventory purchase Advances for services - Other receivables Deferred Tax Asset - Current - Inventory, net Notes receivable Total Current Assets Prepayments for office building Property, plant and equipment, net Other assets TOTAL ASSETS $ $ LIABILITIES & SHAREHOLDERS’ EQUITY Current Liabilities Accounts payable $ $ Customer deposits - Accrued expenses and other liabilities Taxes payable Due to related parties Total Current Liabilities TOTAL LIABILITIES $ $ SHAREHOLDERS’ EQUITY Preferred stock: $0.001 par value; 10,000,000 shares authorized; no shares issued or outstanding $
